Citation Nr: 1331808	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-10 105	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss, prior to December 21, 2009, and in excess of 10 percent disabling from December 21, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  During the pendency of the appeal, a rating decision in March 2010 granted a 10 percent rating for hearing loss, effective from December 21, 2009.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted effective from the entire rating period on appeal, the Board will address whether a higher schedular rating is warranted for the "staged rating" as set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2010, the Veteran testified at a hearing before a Decision Review Officer in Hartford, Connecticut.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for the Veteran's hearing loss is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issues of entitlement to a TDIU and entitlement to an increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.





REMAND

The Board finds it necessary to remand the issues of entitlement to a TDIU and entitlement to an increased evaluation for hearing loss, to the agency of original jurisdiction for additional development and consideration.  

The Veteran stated in an examination note, dated January 2011, that he is receiving benefits from the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran, as the Veteran indicated he left his job due to throat cancer and went on medical and social security disability.  Thus, the SSA records should be obtained upon remand.

A March 2010 rating decision and a March 2010 statement of the case, both reference an electronic review of the VA Medical Center (VAMC) databases in Connecticut, Massachusetts and Rhode Island on March 11, 2010.  These statements indicate additional medical records exist, however, such records are not associated with the claims file nor are they accessible in Virtual VA.  Thus, these records should be obtained and associated with the claims file.  

A March 2011 rating decision also references the Providence, Rhode Island VAMC records from April 1999 to March 2011.  However, the claims file only contains the Providence, Rhode Island VAMC records dated from January 2008 to April 2011, with the exception of one September 2007 mental health note.  Thus, VA treatment records from the Providence, Rhode Island VAMC should be obtained for the period from April 1999 to January 2008.  Updated treatment records from the Providence, Rhode Island VAMC should also be obtained, since April 2011, and associated with the claims file.  

The Veteran should be provided another VA examination in connection with his claim for an increased rating for hearing loss as the last audiological examination was conducted in December 2009.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (a Veteran is entitled to a thorough and contemporaneous examination, when an examination is necessary); see also, 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  The examiner must also specifically address the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities and inquire as to the situations in which his hearing loss causes the greatest difficulty.  

As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Here, the record raises the issue of a TDIU.  Under 38 C.F.R. § 4.16(a) (2013), if the Veteran has been rated with two or more service-connected disabilities and at least one disability is rated at 40 percent or more, and sufficient additional disability brings the combined rating to 70 percent or more, a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is precluded from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

Here, the Veteran is rated as 50 percent disabling for posttraumatic stress disorder; thus, the 40 percent or more criterion is satisfied.  The Veteran has also been rated as 30 percent disabling for coronary artery disease, 10 percent disabling for tinnitus, 10 percent disabling for hearing loss, and zero percent disabling for a left arm scar.  The Veteran has a combined rating of 70 percent disabled when the combined rating table at 38 C.F.R. § 4.25 (2013) is utilized.  Therefore, the Veteran satisfied the schedular requirements for a TDIU.  Additionally, the Veteran stated, in February 2010 testimony, that he left his job as a security guard due his hearing impairment, although there is also an indication that he medically retired due to nonservice connected neck cancer.  Thus, an opinion should be obtained from a Vocational Rehabilitation Specialist with respect to the TDIU claim raised by the record.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the records reviewed from the VAMC databases with respect to Connecticut, Massachusetts and Rhode Island, referenced in a March 2010 rating decision and a March 2010 statement of the case, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the records, referenced in a March 2011 rating decision, from the Providence, Rhode Island VAMC for the period from April 1999 to January 2008.  Updated treatment records from the Providence, Rhode Island VAMC, from April 2011 to the present, should also be obtained and associated with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported.  The examiner must also specifically address the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities and inquire as to the situations in which his hearing loss causes the greatest difficulty.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  Issue a new notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU and the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.  

6.  Thereafter, obtain an opinion from a Vocational Rehabilitation Specialist with respect to the TDIU claim raised by the record.  The complete record, to include a copy of this Remand, the claims folder and Virtual VA records, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide as opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (50 percent for PTSD, 30 percent for coronary artery disease, 10 percent for tinnitus, 10 percent for hearing loss, and zero percent for scar), without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

7.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


